              Case 3:20-cv-00413-HZ         Document 45   Filed 08/12/20    Page 1 of 3




 Kirk B. Maag, OSB No. 105507
 kirk.maag@stoel.com
 Crystal S. Chase, OSB No. 093104
 crystal.chase@stoel.com
 STOEL RIVES LLP
 760 SW Ninth Ave., Suite 3000
 Portland, OR 97204
 Telephone: (503) 224-3380
 Facsimile: (503) 220-2480

           Attorneys for Intervenor-Defendant Oregon Farm Bureau Federation




                                     UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

                                          PORTLAND DIVISION




WATERWATCH OF OREGON,                                          Case No.: 3:20-CV-00413-HZ
NORTHWEST ENVIRONMENTAL
DEFENSE CENTER, and WILDEARTH                                  OREGON FARM BUREAU
GUARDIANS,                                                 FEDERATION’S RESPONSE TO
                                                          PLAINTIFFS’ MOTION TO STAY
                       Plaintiffs,                                      PROCEEDINGS

         v.

U.S. ARMY CORPS OF ENGINEERS and
R.D. JAMES, in his official capacity as
Assistant Secretary of the Army (Civil
Works),

                       Defendants.


         Plaintiffs moved for a preliminary injunction that would have required the Federal

Defendants—the U.S. Army Corps of Engineers (“Corps”) and the Assistant Secretary of the

Army (Civil Works)—to “disavow and/or rescind” the Chief’s Report submitted to Congress

  Page 1       - OREGON FARM BUREAU FEDERATION’S RESPONSE TO PLAINTIFFS’
                 MOTION TO STAY PROCEEDINGS

107612555.1 0067242-00003
             Case 3:20-cv-00413-HZ       Document 45        Filed 08/12/20      Page 2 of 3




regarding the reallocation of water stored at the Willamette Project, and to refrain “from taking

any other steps to implement” the Reallocation Plan. (Dkt. #7 at 2.) As part of that motion,

Plaintiffs insisted—over the objections of the Federal Defendants, Oregon Farm Bureau

Foundation (“OFBF”), and the Oregon Water Utility Council (“OWUC”)—that absent

preliminary injunctive relief from this Court, the mere submission of the Chief’s Report to

Congress caused Plaintiffs irreparable harm.

         Now, after the parties fully briefed the preliminary injunction motion and the Court held

oral argument, Plaintiffs do an about face. Apparently encouraged by the wording inserted by

the United States House of Representatives in the Water Resources Development Act of 2020,

H.R. 7575, Plaintiffs are no longer concerned about the “irreparable harm” caused by the Chief’s

Report. 1 Stated differently, it no longer suits Plaintiffs to use this lawsuit as a misguided tool to

delay Congressional action.

         Plaintiffs’ motion to stay reflects the fundamental flaw in their entire case: They lack

Article III standing because any injury to their interests, if at all, will be caused by Congress, not

by the Corps. OFBF joins the request of the Federal Defendants that the Court dismiss the case

for lack of jurisdiction (Dkt. #44 at 2). Alternatively, Plaintiffs should voluntarily dismiss their

Complaint pursuant to FRCP 41(a)(1)(A)(i) so as not to further consume the time and resources

of the parties and this Court. See Dkt. #43 at 2 (representation by Plaintiffs that “it is likely that .

. . Congress’s approval of the modified reallocation plan . . . will soon resolve the dispute

between the parties as a practical matter”).



         1
          As OFBF highlighted in its response to plaintiffs’ preliminary injunction motion, it is
not surprising that Congress would choose different terms for the Reallocation Plan than
recommended in the Chief’s Report because Congress has often modified the Corps’
recommendations as part of its authorizing legislation. (Dkt. #33, OFBF Response at 18-19.)
  Page 2      - OREGON FARM BUREAU FEDERATION’S RESPONSE TO PLAINTIFFS’
                MOTION TO STAY PROCEEDINGS

107612555.1 0067242-00003
             Case 3:20-cv-00413-HZ        Document 45        Filed 08/12/20     Page 3 of 3




         In the alternative, if the Court is inclined to consider granting Plaintiffs’ motion to stay,

the Court should deny Plaintiffs’ motion for preliminary injunction before entering a stay. As

the Federal Defendants point out, Plaintiffs’ request for a stay of this litigation is fundamentally

incompatible with their request for immediate injunctive relief. (See Dkt. #44 at 2.)2 See Fyock

v. Sunnyvale, 779 F.3d 991, 996 n.2 (9th Cir. 2015) (party’s stipulation to stay of underlying

action during pendency of appeal from ruling denying preliminary injunction made it “unlikely”

that the party “could make the requisite showing of irreparable harm to support the issuance of a

preliminary injunction”). Indeed, Plaintiffs’ admission that Congress can modify the reallocation

plan contained in the Chief’s Report—and that the House has done so—is tantamount to an

admission that the Chief’s Report itself does not cause Plaintiffs any irreparable harm.

         For the above reasons, OFBF joins the Federal Defendants’ request that the Court dismiss

the case for lack of jurisdiction or, alternatively, deny Plaintiffs’ pending preliminary injunction

motion prior to entry of any stay of the underlying case.

             DATED: August 12, 2020.
                                                      STOEL RIVES LLP



                                                      /s/ Crystal S. Chase
                                                      KIRK B. MAAG, OSB No. 105507
                                                      kirk.maag@stoel.com
                                                      CRYSTAL S. CHASE, OSB No. 093104
                                                      crystal.chase@stoel.com
                                                      Telephone: 503.224.3380

                                                      Attorneys for Intervenor-Defendant Oregon
                                                        Farm Bureau Federation



         2
          OFBF further supports the stay modifications proposed by the Federal Defendants: Any
stay should be of limited and definite duration, and requiring the parties to submit interim status
reports is unnecessary.
  Page 3       - OREGON FARM BUREAU FEDERATION’S RESPONSE TO PLAINTIFFS’
                 MOTION TO STAY PROCEEDINGS

107612555.1 0067242-00003
